Title: To James Madison from Stephen Cathalan, 10 April 1801
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles the 10th. April 1801.
					
					I have the honour of annexing a copy of my Last Respects of the 8th. Inst.; that Letter with the therein mentioned, dispatches, I have Sent to Consul Isaac Cox Barnett Esqr. at Bordeaux, with direction of forwarding the Same to Snt. Sebastian or any other ports on the Western Coast of Spain, where may be american Vessels ready to Sail for the united States, & Should he be Certain that the war between Spain & Portugal, would not prevent the vessels to Reach with Safety Lisbon, in Such a Case to preffer that way for that Packett.
					I now inclose you an other Packett, of Dispatches from Tunis, which I have Since Received, by an Imperial Cartel arived here, with a post of the French Established at Tunis; this Packett I Send under Cover of Will. Willis Consul of the united States at Barcelona, with directions of Forwarding the Same to you by the Shortest & Safest way;
					upon Refflexion, I find, the best for this Packett, is to Send it under Cover of James C Mountflorence Esqr. at Paris, who may have Some Safe opportunities to forward it via Calais and London, or to the Hague or Hamburg.  I have the honour to be with Respect Sir Your most obedient humble & Devoted Servant
					
						Stephen Cathalan Junr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
